Citation Nr: 1760498	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  10-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a waiver of overpayment of VA compensation due to a change in status of dependents, including whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Debt Management Center in St Paul, Minnesota, which determined that a debt was created due to an overpayment of VA compensation to the Veteran as a result of a change in status of her dependents.  The Veteran challenges the validity of the debt and contends that she is entitled to a waiver of collection of the overpayment.  The agency of original jurisdiction over the current appeal is now the Providence, Rhode Island, VA Regional Office (RO).  

In January 2011, the Board remanded the case so that the Veteran could be scheduled for a hearing at the RO.  Her requested hearing was held in September 2011 before the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.  

The case was again remanded in November 2011 so that a VA audit of her VA benefits could be obtained.  This was accomplished and the case has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's divorce became final on November 18, 2008; VA was notified in January 2009.  

2.  The Veteran's former spouse was removed from her benefits award as of December 1, 2008, resulting in an overpayment from that date until March 30, 2009, of $252.00.  

3.  The weight of evidence is against a finding that the creation of the overpayments of compensation benefits from December 1, 2008, to March 30, 2009, was due to the Veteran's fraud, misrepresentation, or bad faith.

4.  The weight of evidence is against a finding that the Veteran was at fault with respect to the creation of the overpayment of compensation benefits from December 1, 2008, to March 30, 2009.

5.  The weight of evidence is against a finding that there was fault on the part of VA with respect to the creation of the overpayment.

6.  The weight of evidence is against a finding that recovery of the overpayment would defeat the purpose of paying VA compensation benefits.

7.  The weight of evidence is against a finding that allowing the Veteran to retain the benefits she erroneously received would not result in unjust enrichment to the Veteran.

8.  The weight of evidence is against a finding that the Veteran relinquished a valuable right or incurred a legal obligation based on the overpayment of $252.00 from December 1, 2008, to March 30, 2009.

9.  The weight of evidence supports a finding that recovery of the overpayment of $252.00 will cause the Veteran undue hardship.


CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits for the Veteran's former spouse from December 1, 2008, to March 30, 2009, in the amount of $252.00 was validly created.  38 U.S.C. §§ 1115, 1134, 1135, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.57, 3.102, 3.503 (2017). 

2.  There has been no showing of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment of benefits from December 1, 2008, to March 30, 2009.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).

3.  Recovery of the overpayment of $252.00 from December 1, 2008, to March 30, 2009, would be against equity and good conscience.  38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify and Assist

VA has a duty to provide specific notification to the Veteran and assist him or her with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Governing Law and Regulations

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse.

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents, including spouses, of veterans who are rated at least 30 percent disabled for their service connected disabilities.  See 38 U.S.C. §§ 1114(c), 1115, 1134, 1135 (2012). 

Under 38 U.S.C. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See 38 C.F.R. § 3.501(d)(2) (2014). 

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In essence, "equity and good conscience" means fairness to both the appellant and to the government.

"Equity and good conscience" involves a variety of elements: (1) Fault of the debtor, where the actions of the debtor contribute to creation of the debt; (2) Balancing of faults, weighing fault of the debtor against VA fault; (3) Undue hardship, whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment, failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment, reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a).  The list of elements contained in the regulation is not all inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, therefore, placed upon the elements of the fault of the debtor and undue hardship.  38 C.F.R. § 1.965(a).

Factual Background

The facts are not in dispute.  The Veteran contacted VA in November 2008 to provide notification that she was divorced from her husband, for whom additional compensation benefits had been included in her benefits award.  In accordance with this notification, additional benefits for her spouse were terminated, creating an overpayment of $60.00.  In December 2008, she notified VA that her divorce had, in fact, not been final and additional benefits for her spouse were reestablished.  In January 2009, the Veteran again contacted VA to report that her divorce had now been finalized, as of November 18, 2008.  At that time, she reported that the divorce had been granted in Virginia and that she had had difficulty receiving the paperwork at her residence in Pennsylvania.  The additional benefits for her now-former spouse were terminated as of the end of March 2009.  This created a debt in the amount of $252.00.  

In her Board hearing before the undersigned the Veteran testified that when she had contacted VA in December 2008 her divorce had, in fact, not been final, but that the final decision of the divorce had been retroactively made effective on November 18, 2008.  She stated that she had tried to mitigate any overpayment that could result from her divorce, and had notified VA as early as she could.  

Validity of Debt

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112(b)(9), (10) (2012); 38 C.F.R. § 3.500(b)(2) (2017); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

The Board finds that an overpayment of dependency benefits in the amount of $252.00 was validly created.  During the period at issue, the Veteran was in receipt of service-connected compensation benefits with additional benefits for her spouse.  She and her husband divorced in November 2008; however, the record reflects that she continued to receive VA dependency benefits for her husband for several months while administrative processing took place.  Under the law, receipt of additional VA dependency benefits for a veteran's spouse is allowed until such marriage is terminated.  Because the record does not show that the RO was notified of the November 2008 divorce until January 2009, the overpayment debt in the amount of $252.00 was validly created.  By her testimony, she admitted that she had attempted to notify VA as soon as possible in order to prevent an overpayment, so it stands to reason that she was aware that the payments were erroneous.  

Waiver of Overpayment

In determining whether a waiver of overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created, which the Board has in its above analysis.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  For obvious reasons, in the absence of a valid debt, no further inquiry is necessary.

Second, if the debt is valid, VA must determine if fraud, misrepresentation or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The resolution of this question involves the consideration of various elements including the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the Veteran changed his or her position to his detriment as a result of the overpayment.  

The Board next finds that the creation of the overpayment in the amount of $252.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  In this case, the Veteran believed that she had notified VA at the earliest possible moment, although there is no evidence that there was a retroactive divorce decree signed, it is plausible that she was not notified of the decree until after December 2008.  Accordingly, the Board finds no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  

The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to six enumerated elements, which include fault of veteran and undue hardship.  See 38 C.F.R. § 1.965(a); see also Cullen v. Brown, 5 Vet. App. 510 (1993) (when determining whether recovery is against equity and good conscience, the Board must analyze all six factors).

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control the appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether a veteran's actions were those expected of a person exercising a high degree of care, with due regard for a veteran's contractual responsibility to the government.  The age, financial experience, and education of a veteran should also be considered in these determinations.

In this case, the Veteran first reported her divorce prior to the date of the decree and, according to her statement in January 2009, notified VA as soon as she had been notified of the effective date.  As such, the overpayment was not shown to be solely due to her failure to report the fact that she had been divorced, but was partially the result of administrative delay.  This delay is understandable, so that there is no evidence of fault on the part of the Veteran.  Regarding the element of defeating the purpose of the intended benefit, compensation benefits for a spouse is a program that is intended to assist veterans with serious disabilities in providing the basic necessities for their households.  As the Veteran was, in fact, divorced in November 2008, the recovery of the overpayment would not nullify the objective for which the compensation benefit was intended.

The Board further finds that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of additional compensation benefits paid that she was not entitled to based on the fact that she was no longer married) based on her failure to timely notify VA of the change in marital status.  The Veteran continued collecting her compensation benefits for several months from December 2008 until March 2009.  Allowing the Veteran to realize any gain from such conduct would clearly result in unjust enrichment.

The Board also has considered the factor of whether the Veteran's reliance on the additional compensation benefits caused her to change her position to her detriment.  There is no evidence of record, however, indicating that receipt of additional compensation benefits otherwise caused the Veteran to relinquish a valuable right or to incur a legal obligation.  For example, there is no indication that the Veteran agreed to provide some financial support to her divorced husband following the divorce due to her receipt of VA benefits for him as a spouse.

During the Veteran's hearing in September 2011, the Veteran testified that her expenses exceeded her income.  She stated that adding the expense of the overpayment would cause her to pay some bills late and cause further credit problems.  She submitted a financial status report in September 2011.  This indicated that she and her current husband had a combined monthly income of $6572.54 and a combined monthly debt load of $7370.64.  As such she and her current husband had a negative monthly income of $798.10.  Thus, the Board finds that recovery of the $252.00 overpayment would cause undue hardship and deprive the Veteran of some basic necessities.  Given the fact that the overpayment debt was not a result of fraud, balancing other factors discussed above, to include the Veteran's attempts to avoid the overpayment and the fact that the creation of the overpayment debt was essentially caused by administrative delay, the financial hardship shown by the Veteran if the debt were to be repaid, and the purpose for which benefits were intended, the Board finds, resolving all reasonable doubt in favor of the Veteran, that recovery of the overpayment debt would be against the principles of equity and good conscience.  Accordingly, the appeal is granted.  


ORDER

The debt was properly created, and entitlement to a waiver of overpayment of VA compensation due to a change in status of dependents is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


